   Case: 7:19-cv-00042-REW Doc #: 1 Filed: 05/21/19 Page: 1 of 6 - Page ID#: 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY

                                       Filed Electronically

GRANITE STATE INSURANCE                       :
COMPANY                                       :
                                              :
                   Plaintiff,                 :
                                              :
       v.                                     :
                                              :
MIDWAY RESOURCES, LLC                         :    COMPLAINT
                                              :
   Serve:                                     :
   Jimmy Keith Hall                           :
   5460 Thornton Road                         :
   Thornton, Kentucky 41855                   :    Civil Action No. _______________
                                              :
                    Defendant.                :
                                              :
                                              :

       Plaintiff Granite State Insurance Company (“Granite State ”), by counsel, for its complaint

against Midway Resources, LLC (“Defendant”), states as follows.

                                            PARTIES

       1.      At all relevant times, Granite State is and has been a corporation incorporated in

the State of Illinois, with its principal place of business located at 175 Water Street, 15th Floor,

New York, New York, 10038.

       2.      Defendant is a limited liability company organized under the laws of Kentucky,

with its principal place of business located at 5460 Thornton Road, Thornton, Kentucky 41855.

At all relevant times, Defendant’s sole member, Jimmy Keith Hall, is and has been domiciled in

Kentucky.

                                 JURISDICTION AND VENUE
   Case: 7:19-cv-00042-REW Doc #: 1 Filed: 05/21/19 Page: 2 of 6 - Page ID#: 2



        3.       This Court is vested with jurisdiction pursuant to 28 U.S.C. §1332 because Granite

State is a citizen of Illinois and New York, and Defendant is a citizen of Kentucky; in addition, as

set forth below and incorporated herein, the amount in controversy exceeds $75,000, exclusive of

costs and interest.

        4.       Venue is proper pursuant to 28 U.S.C. §1391(b)(1) because Defendant resides in

this district.

                                      GENERAL ALLEGATIONS

        5.       On or about March 1, 2017, Granite State issued to Defendant a workers’

compensation and employers’ liability insurance policy with policy number WC XXX-XX-XXXX (the

“Policy”), for a period dating from March 1, 2017 to March 1, 2018 (the “Policy Period”). A true

and correct copy of the Policy is attached as Exhibit A.

        6.       Throughout the Policy Period, Granite State provided Defendant with the insurance

protection set forth in the Policy.

        7.       Defendant received and accepted the insurance coverage of the Policy, which

required Defendant to pay all premium due and owing. See Exhibit A.

        8.       The Policy states, “All premium for this policy will be determined by our manuals

of rules, rates, rating plans and classifications.” See Exhibit A, Part 5 (A).

        9.       The Policy further provides, “The premium shown on the Information Page,

schedules, and endorsements is an estimate. The final premium will be determined after this policy

ends by using the actual, not the estimated, premium basis and the proper classifications and rates

that lawfully apply to the business and work covered by this policy. If the final premium is more

than the premium you paid to us, you must pay us the balance. If it is less, we will refund the

balance to you.” See Exhibit A, Part 5 (E).




                                                  2
   Case: 7:19-cv-00042-REW Doc #: 1 Filed: 05/21/19 Page: 3 of 6 - Page ID#: 3



       10.     The audit section of the Policy provides for examination of Defendant’s records by

Granite State and states that “[i]nformation developed by audit will be used to determine final

premium.” See Exhibit A, Part 5 (G).

       11.     Granite State calculated the estimated annual premium, plus taxes, assessments and

surcharges, to be $924,529 (the “Estimated Premium”) pursuant to the Policy’s terms and

conditions and based on documents and information provided by Defendant. See Exhibit A,

Information Page.

       12.     Defendant paid the Estimated Premium as compensation to Granite State for the

insurance coverage provided for in the Policy.

       13.     Pursuant to the terms of the Policy, the final premium determinations were made

after the end of the Policy Period based upon audit of Defendant’s operations and records.

       14.     The audit for the Policy Period was conducted in October 2018 (the “Audit”).

       15.     The Audit reflected that Defendant owed premium of $1,072,730 for the Policy

Period, plus taxes, assessments and surcharges of $147,327. A true and correct copy of the Audit

is attached as Exhibit B.

       16.     Prior to the Audit, Defendant had paid the Estimated Premium, leaving a difference

of $295,528 (the “Premium Due”) due and owing to Granite State .

       17.     On October 16, 2018, Granite State mailed an invoice to the attention of

Defendant’s insurance representative reflecting that Defendant owed a total of $295,528 for the

Policy Period. See Invoice, attached as Exhibit C.

       18.     Defendant has failed to remit the Premium Due; to date, the remaining total balance

due from Defendant on the Policy is $295,528, plus any applicable costs, pre-judgment and post-

judgment interest.




                                                 3
   Case: 7:19-cv-00042-REW Doc #: 1 Filed: 05/21/19 Page: 4 of 6 - Page ID#: 4



                           COUNT I – BREACH OF CONTRACT

       19.     Granite State incorporates by reference each and every allegation contained in the

above paragraphs.

       20.     Granite State issued the Policy to the Defendant.

       21.     The Policy issued by Granite State created a valid, binding, and enforceable

contract for insurance between the parties.

       22.     Defendant contracted for and received the benefits of coverage under the Policy; in

exchange, Defendant agreed to pay the premium due.

       23.     Granite State determined the final premium owed by Defendant after the Audit,

using the exposure and rates that applied to Defendant’s covered lines of business as provided in

the Policy.

       24.     After the Audit, Granite State invoiced Defendant a total of $295,528 for the

outstanding balance due on the Policy as of October 16, 2018.

       25.     All conditions precedent to Granite State’s claim for relief have been performed or

waived.

       26.     Defendant has failed to remit the amount owed for the Policy; and the total balance

due from Defendant on the Policy is $295,528.

       27.     As a result of Defendant’s failure to pay the Premium Due, Granite State has

suffered actual damages in the amount of $295,528, plus any additional pre-judgment and post-

judgment interest and costs.

                            COUNT II – UNJUST ENRICHMENT

       28.     Granite State incorporates by reference each and every allegation contained in the

above paragraphs.




                                                4
   Case: 7:19-cv-00042-REW Doc #: 1 Filed: 05/21/19 Page: 5 of 6 - Page ID#: 5



         29.     In the alternative to any claim for breach of contract, Defendant is liable to Granite

State under the doctrine of unjust enrichment.

         30.     At all relevant times, Granite State conferred benefits on Defendant by providing

Defendant with workers’ compensation insurance.

         31.     At all relevant times, Defendant had knowledge of the benefits conferred by Granite

State.

         32.     Defendant voluntarily accepted, received, and retained the benefits provided by

Granite State.

         33.     Defendant was enriched by the benefits conferred by Granite State.

         34.     Defendant did not pay Granite State for the full value of the benefits received.

         35.     Granite State asserts that the unpaid value of the insurance coverage that it provided

to Defendant equals $295,528.

         36.     Despite receipt of this enrichment, Defendant has refused to make full payment to

Granite State.

         37.     Defendant’s retention of benefits under these circumstances violates principles of

justice, equity, and good conscience.

         38.     Defendant’s retention of the benefits provided by Granite State is inequitable and

unjust unless Defendant pays Granite State for the value of the benefit received.

         39.     As a result of Defendant’s unjust enrichment, Granite State is owed $295,528, plus

any pre-judgment interest and post-judgment interest and costs.

         WHEREFORE, Granite State requests the following relief from Defendant:

                 a.     Compensatory relief in the amount of $295,528;

                 b.     Costs;




                                                   5
Case: 7:19-cv-00042-REW Doc #: 1 Filed: 05/21/19 Page: 6 of 6 - Page ID#: 6



         c.    Pre and post-judgment interest; and

         d.    For any and all other relief to which this Court deems Plaintiff is entitled.

                                      Respectfully submitted,


                                      /s/ Michael C. Merrick
                                      Michael C. Merrick
                                      Kaplan Johnson Abate & Bird LLP
                                      710 W. Main St, 4th Floor
                                      Louisville, Kentucky 40202
                                      Phone: (502) 242-9099
                                      Fax: (502) 540-8282
                                      mmerrick@kaplanjohnsonlaw.com




                                         6
